DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:
In claim 11, line 9: “a target microwave power distribution ratio” should apparently read --the target microwave power distribution ratio--.
In claim 13, line 8: “n accelerating tubes” should apparently read --the n accelerating tubes--.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the accelerating tube carrier" in line 1.  It is not clear which of the multiple carriers this refers to.
Claim 9 is rejected by virtue of its dependence upon claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 8, 10-14, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahadevan (U.S. No. 7,902,530 B1).
Regarding claim 1, Sahadevan discloses a microwave power control device (Abstract), comprising: a microwave signal generator 40 and a signal distribution circuitry 42/44/46, wherein the microwave signal generator is configured to generate microwave signals and transmit the microwave signals to the signal distribution circuitry (col. 7, lines 12-15; col. 8, lines 26-27), and the signal distribution circuitry is configured to distribute the microwave signals (col. 7, lines 12-15; col. 8, lines 27-33) to n accelerating tubes 4 (col. 5, lines 46-65; col. 23, lines 63-64) according to a target microwave power distribution ratio (e.g., split equally amongst accelerators or unequally if needed for a particular treatment plan), n being an integer greater than or equal to 2 (col. 5, lines 46-65; col. 7, lines 52-57; two or four or eight accelerators).
Regarding claim 2, Sahadevan discloses that the signal distribution circuitry comprises a microwave transmission circuitry 42 and n power regulation circuitries 46, wherein the microwave transmission circuitry is connected to the microwave signal generator and is configured to respectively transmit the microwave signals generated by the microwave signal generator to the n power regulation circuitries, and the n power regulation circuitries are configured to distribute the microwave signals to the n accelerating tubes according to the target microwave power distribution ratio (col. 25, line 64 – col. 26, line 5).
Regarding claim 4, Sahadevan discloses that the microwave transmission circuitry is a circulator 42 with m ports 44, m being an integer greater than or equal to n+1, and wherein a first port of the circulator is connected to the microwave signal generator and a second port to a (n+1)th port of the circulator are respectively connected to the n power regulation circuitries (Fig. 5; col. 25, line 64 – col. 26, line 5).
Regarding claim 5, Sahadevan discloses that n is 2, m is 4, and a 4th port of the circulator is connected to a microwave load 40 (Fig. 5; col. 25, line 64 – col. 26, line 5; this device distributes the microwave signals to 2 accelerating tubes, as well as at least two other accelerating tubes, and thus has at least four ports going to accelerating tubes, and another port connected to the microwave power source).
Regarding claim 7, Sahadevan discloses a radiotherapy equipment (Abstract), comprising: n accelerating tube carriers 10 (col. 24, lines 6-12; col. 25, lines 56-57) and a microwave power control device, wherein the microwave power control device comprises a microwave signal generator 40 and a signal distribution circuitry 42/44/46 connected to the microwave signal generator, the microwave signal generator is configured to generate microwave signals and transmit the microwave signals to the signal distribution circuitry (col. 7, lines 12-15; col. 8, lines 26-27), and the signal distribution circuitry is configured to distribute the microwave signals (col. 7, lines 12-15; col. 8, lines 27-33) to n accelerating tubes 4 (col. 5, lines 46-65; col. 23, lines 63-64) according to a target microwave power distribution ratio (e.g., split equally amongst accelerators or unequally if needed for a particular treatment plan), n being an integer greater than or equal to 2 (col. 5, lines 46-65; col. 7, lines 52-57; two or four or eight accelerators); and wherein an accelerating tube in each of the accelerating tube carriers is connected to the signal distribution circuitry of the microwave power control device (col. 26, lines 1-5).
Regarding claim 8, Sahadevan discloses that the accelerating tube carrier comprises at least one of an X-ray treatment head or an X-ray diagnostic head (col. 23, line 62 – col. 24, line 12; col. 25, lines 56-57).
Regarding claim 10, Sahadevan discloses a gantry, wherein the n accelerating tube carriers and the microwave power control device are arranged on the gantry (col. 7, lines 9-16).
Regarding claim 11, Sahadevan discloses a microwave power control method, applicable to the microwave power control device of claim 1, the method comprising generating microwave signals by the microwave signal generator of claim 1 and transmitting, by the microwave signal generator, the microwave signals to the signal distribution circuitry of claim 1 (col. 7, lines 12-15; col. 8, lines 26-27), and distributing, by the signal distribution circuitry, the microwave signals (col. 7, lines 12-15; col. 8, lines 27-33) to the n accelerating tubes of claim 1 (col. 5, lines 46-65; col. 23, lines 63-64) according to a target microwave power distribution ratio (e.g., split equally amongst accelerators or unequally if needed for a particular treatment plan), n being an integer greater than or equal to 2 (col. 5, lines 46-65; col. 7, lines 52-57; e.g., two or four or eight accelerators).
Regarding claim 12, Sahadevan discloses that the signal distribution circuitry comprises a microwave transmission circuitry 42 and n power regulation circuitries 46, and transmitting, by the microwave transmission circuitry, the microwave signals to the n power regulation circuitries respectively, and distributing, by the n power regulation circuitries, the microwave signals to the n accelerating tubes according to the target microwave power distribution ratio (col. 25, line 64 – col. 26, line 5).
Regarding claim 13, Sahadevan discloses a microwave power control method, applicable to the radiotherapy equipment of claim 7, the method comprising controlling  the microwave signal generator of claim 7 to generate microwave signals and to transmit the microwave signals to the signal distribution circuitry of claim 7 (col. 7, lines 12-15; col. 8, lines 26-27), and controlling the signal distribution circuitry to distribute the microwave signals (col. 7, lines 12-15; col. 8, lines 27-33) to the n accelerating tubes of claim 7 (col. 5, lines 46-65; col. 23, lines 63-64) according to the target microwave power distribution ratio (e.g., split equally amongst accelerators or unequally if needed for a particular treatment plan), n being an integer greater than or equal to 2 (col. 5, lines 46-65; col. 7, lines 52-57; e.g., two or four or eight accelerators).
Regarding claim 14, Sahadevan discloses that the signal distribution circuitry comprises a microwave transmission circuitry 42 and n power regulation circuitries 46, and controlling the microwave transmission circuitry to transmit the microwave signals to the n power regulation circuitries respectively, and controlling the n power regulation circuitries to distribute the microwave signals to the n accelerating tubes according to the target microwave power distribution ratio (col. 25, line 64 – col. 26, line 5).
Regarding claim 19, Sahadevan discloses that the signal distribution circuitry comprises a microwave transmission circuitry 42 and n power regulation circuitries 46, wherein the microwave transmission circuitry is connected to the microwave signal generator and is configured to respectively transmit the microwave signals generated by the microwave signal generator to the n power regulation circuitries, and the n power regulation circuitries are configured to distribute the microwave signals to the n accelerating tubes according to the target microwave power distribution ratio (col. 25, line 64 – col. 26, line 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan as applied to claims 1, 11, and 13 above, and further in view of Leek (U.S. Pub. No. 2014/0275708 A1).
Regarding claim 6, Sahadevan discloses the invention as claimed, see rejection supra, and further discloses that the microwave signal generator comprises a magnetron (col. 25, line 64 – col. 26, line 5).  Sahadevan fails to disclose that the microwave signal generator comprises a solid-state modulator.  Leek discloses a similar device (Abstract) comprising a microwave signal generator that comprises a magnetron and a solid-state modulator in order to drive the magnetron ([0051]; [0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sahadevan with a solid-state modulator, as taught by Leek, in order to drive the magnetron.
Regarding claims 15-18, Sahadevan discloses the invention as claimed, see rejection supra, but fails to expressly disclose a memory and a processor, wherein a computer program is stored in the memory, and the computer program, when executed by the processor, causes the processor to perform the methods of claims 11 and 13; or a non-volatile CRSM storing instructions thereon, wherein the instructions, when executed by a processor, cause the processor to perform the methods of claims 11 and 13.  Leek discloses a similar device (Abstract) comprising a microwave signal generator ([0051]; [0057]) and control electronics and a control computer including a programmable logic controller in order to operate and control the system ([0057]; such components are taken to include a memory and processor and logic instructions).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sahadevan with the processor-based components taught by Leek in order to operate and control the system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan as applied to claim 8 above, and further in view of Gildenberg (U.S. No. 5,855,582).  Sahadevan discloses the invention as claimed, see rejection supra, and further discloses that when n is 2, the X-ray treatment head comprises an X-ray conformal intensity modulation treatment head (col. 23, lines 62-67; conformal; intensity-modulated).  Sahadevan fails to disclose that the X-ray treatment head comprises an X-knife treatment head.  Gildenberg discloses a similar device (Abstract) comprising a linear accelerator that comprises an X-knife treatment head (col. 10, lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sahadevan with an X-knife treatment head, as taught by Gildenberg, because this would have been a simple substitution of one known element for another with predictable results.  The X-knife taught by Gildenberg is a known, commercially available accelerator that would operate predictably if used in the system taught by Sahadevan.

Allowable Subject Matter
Claims 3 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests such power regulation circuitry in combination with the previously recited components.  Schonberg et al. (U.S. No. 5,321,271; cited in the IDS filed 01 October 2020) teaches a microwave power switch comprising a phase shifter, but fails to teach the recited components and connecting configurations.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kang et al. (U.S. Pub. No. 2015/0085989 A1) and Heid (WO 2012/025261 A1) also each teach a microwave power control device that provides microwave signals to multiple accelerating tubes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791